Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is entered into as of February 20,
2009 (the “Effective Date”) and replaces and supersedes the Amended and Restated
Employment Agreement dated as of June 26, 2007 by and between Vitesse
Semiconductor Corporation, a Delaware, corporation (“Vitesse”) and Richard C.
Yonker (the “Executive”).

 

In consideration of the foregoing and other good and valuable consideration, the
receipt and sufficiency of which hereby are acknowledged, Vitesse and Executive
hereby agree as follows:

 

1.                                       POSITION AND COMPENSATION.  It is
hereby agreed that Executive shall be employed by Vitesse as the Senior Vice
President, Finance and Chief Financial Officer.  Executive shall be employed at
a base salary of $275,000 per year.  Vitesse and Executive further agree that
Executive’s base salary shall be reviewed not less than once per year from the
Effective Date of this Agreement.  Changes in Executive’s compensation shall be
recorded in a Compensation Adjustment form signed and dated by Vitesse and
Executive.  Executive shall be eligible to participate in Vitesse’s bonus plan
for senior executives as from time to time in effect.

 

2.                                       EMPLOYEE STOCK INCENTIVE PLAN

 

(a)                                  Executive shall be eligible to receive
equity compensation awards under the Vitesse Semiconductor Corporation 2001
Stock Incentive Plan (“SIP”) as determined by the Board of Directors of Vitesse
or any duly authorized committee thereof (the “Board”) and consistent with his
position as Chief Financial Officer.  Vitesse and Executive further agree that
Executive’s equity compensation position shall be reviewed not less than once
per year from the Effective Date of this Agreement.

 

(b)                                 Acceleration of Vesting:  In the event of a
Change of Control Event (as defined in the SIP) of the Company (or its
successor) and any involuntary termination other than For Cause (as defined
below) or Constructive Termination (as defined below) of Executive’s employment
within one year of such Change of Control Event, then, any vesting associated
with any equity compensation awards which Executive has been granted prior to
any such Change of Control Event shall be accelerated and shall immediately
become vested as though all equity compensation awards were vesting over four
years in 48 (forty-eight) equal monthly amounts, and as though Executive had
completed an additional two (2) years of service with Vitesse, and shall be
exercisable for an additional 90 days following the date of termination of
Executive’s employment with the Company

 

(c)                                  “Constructive Termination” shall mean
Executive’s resignation for Good Reason.

 

3.                                       BENEFITS.  Employment benefits shall be
provided to Executive in accordance with the programs of ‘s then available to
its senior executives, as amended from time to time.

 

4.                                       VACATION.  Executive shall be entitled
to three weeks of paid vacation per year. Unused vacation time  may be carried
forward only to the extent consistent with Vitesse’s then current policy with
respect to vacation time.

 

--------------------------------------------------------------------------------


 

5.                                       TERMINATION OF EMPLOYMENT.  Vitesse and
Executive understand and agree that Executive’s employment may be terminated
under the circumstances and in accordance with the terms set forth below:

 

(a)                                  By mutual agreement at any time with or
without notice; provided that such agreement must be stated in writing and
signed and dated by Executive and an authorized agent of Vitesse.

 

(b)                                 By either Vitesse or Executive at any time
and for any reason in writing, with or without prior notice.

 

(c)                                  By Vitesse For Cause.  A termination of
employment “For Cause” is defined as termination by reason of (i) Executive’s
conviction of a felony or plea of guilty or nolo contendere to a felony;
(ii) Executive’s intentional failure or refusal to perform his employment duties
and responsibilities; (iii) Executive’s intentional misconduct that injures
Vitesse’s business; (iv) Executive’s intentional violation of any other material
provision of this Agreement or Vitesse’s code of business conduct and ethics; or
(v) as provided in Section 8 of this Agreement.  Executive’s inability to
perform his duties because of death or Disability shall not constitute a basis
for Vitesse’s termination of Executive’s employment For Cause.  Notwithstanding
the foregoing, Executive’s employment shall not be subject to termination For
Cause without Vitesse’s delivery to Executive of a written notice of intention
to terminate.  Such notice must describe the reasons for the proposed employment
termination For Cause, and must be delivered to Executive at least fifteen (15)
days prior to the proposed termination date (the “Notice Period”).  Executive
shall be provided an opportunity within the Notice Period to cure any such
breach (if curable) giving rise to the proposed termination, and shall be
provided an opportunity to be heard before the Board.  Thereafter, the Board
shall deliver to Executive a written notice of termination after the expiration
of the Notice Period stating that a majority of the members of the Board have
found that Executive engaged in the conduct described in this Paragraph 5.C.

 

(d)                                 Vitesse may terminate Executive’s employment
immediately upon his death or upon Vitesse’s provision to Executive of not less
than fifteen (15) days written notice to Executive that Vitesse has determined
that Executive is unable to continue to perform his job duties due to
Disability.  “Disability” means a physical or mental impairment of Executive as
certified in a written statement from a licensed physician selected or approved
by the Board that renders Executive unable to perform his duties under this
Agreement (after reasonable accommodation, if necessary, by Vitesse that does
not impose an undue hardship on Vitesse) for one hundred and fifty (150)
consecutive days or for at least two hundred and ten (210) days (regardless of
whether such days are consecutive) during any period of three hundred sixty-five
(365) consecutive days.  In conjunction with determining the existence of a
Disability, Executive consents to any reasonable medical examinations (at
Vitesse’s expense) that the Board determines are relevant to a determination of
Executive’s Disability, and agrees that Vitesse is entitled to receive the
written results of such examinations.  Executive agrees to waive any applicable
physician-patient privilege which may arise with respect to such examinations.

 

6.                                       SEVERANCE PAY

 

(a)                                  If Executive’s employment is terminated
(i) by mutual agreement, (ii) by Vitesse For Cause (iii) by Executive for other
than Good Reason (as defined below) or (iv) because of Executive’s Disability or
death, Executive (or Executive’s estate in the case of

 

2

--------------------------------------------------------------------------------


 

Executive’s death) shall receive Executive’s base salary through Executive’s
final day of employment and any fully accrued and unpaid bonus, but shall not be
eligible to receive any Severance Pay (as defined below), Earned Bonus, or any
other bonus or other compensation, unless agreed upon by both parties.

 

(b)                                 Benefits Payable Upon Certain Terminations.

 

(i)                                     If Executive’s employment is terminated
by Vitesse other than For Cause or by Executive for Good Reason and such
termination occurs within the 12 months period following a Change in Control
Event, Executive shall receive (A) his base salary through the termination date
of his employment, (B) the Earned Bonus, (C) Severance Pay and (D) an additional
bonus equal to the amount of Executive’s maximum potential annual bonus pursuant
to the bonus plan adopted by Vitesse’s Board of Directors for the fiscal year in
which such termination occurs, all of which shall be payable in a lump sum on
the date of termination of employment.

 

(ii)                                  If Executive’s employment is terminated by
Vitesse other than For Cause or by Executive for Good Reason and such
termination does not occur within the 12 month period following a Change in
Control Event, Executive shall receive (A) his base salary through the
termination date of his employment, (B) the Earned Bonus, (C) Severance Pay and
(D) an additional bonus equal to (I) the Earned Bonus multiplied by (II) 365 and
divided by (III) the number days in the fiscal year prior to the Executive’s
termination date (including the day of such termination), all of which shall be
payable in a lump sum on the date of termination of employment. (For example, if
Executive is terminated 55 days following the start of the fiscal year and such
termination meets the conditions set forth in the first sentence of this clause
(ii), then Executive would receive an additional bonus amount equal to the
Earned Bonus * 365/55).

 

(iii)                               Executive’s right to receive any of the
benefits under Section 2(b) or under this Section 6 shall be conditioned upon
Executive’s execution of Vitesse’s then standard form of waiver and release of
claims.

 

(c)                                  “Good Reason” means, without Executive’s
written consent, the occurrence of any of the following actions unless the
action is fully corrected (if possible) within fifteen (15) days after the Board
receives written notice from Executive of such action (which notice shall have
been provided by Executive within thirty (30) days of the occurrence of such
action), and provided that Executive actually terminates employment within
thirty (30) days following the end of such fifteen (15) day period: 
(i) Vitesse’s material reduction in Executive’s base salary; (ii) Vitesse’s
failure to pay Executive any material amount that is expressly required to be
paid under this Agreement; (iii) Vitesse’s material and adverse reduction of the
nature of Executive’s duties and responsibilities, disregarding mere changes in
title (for purposes of clarity, it is expressly agreed that if there is a Change
of Control Event (as defined below) and Executive is not offered the position of
Chief Financial Officer of the ultimate parent entity resulting from the Change
of Control Event on terms that are substantially equivalent to the compensation
paid to Chief Financial Officers of similarly sized technology companies,
Executive shall have suffered a material and adverse reduction of the nature of
his duties and responsibilities);  (iv) Vitesse’s requirement that Executive
perform his principal employment duties at an office that is more than
thirty-five (35) miles from Camarillo, California or (v) Vitesse terminates this
Agreement in accordance with Section 16 hereof (it being understood by Executive
that if prior to the termination date of this Agreement Executive elects to
terminate his

 

3

--------------------------------------------------------------------------------


 

employment for Good Reason based upon this clause (v), Executive shall not have
the right to set a termination date for his employment prior to the termination
date of this Agreement)

 

(d)                                 “Severance Pay” means twelve (12) months of
Executive’s base salary (at the amount before any proposed reduction).

 

(e)                                  “Earned Bonus” means:

 

(i)                                     with respect to the bonus plan
applicable to Executive for fiscal year 2008, the amount of the bonus that
became vested under such plan as of September 30, 2008 without regard to any
requirement that Executive continue his employment with the Company through
September 30, 2009;

 

(ii)                                  with respect to the bonus plan applicable
to Executive for fiscal year 2009 as in effect on the date hereof, (A) a
pro-rata portion (based upon the portion of the fiscal year occurring prior to
Executive’s termination date) of the bonus applicable to any time-based goals
(any goals not satisfied as of the date of the termination of Executive’s
employment shall be deemed to have been satisfied as of the date of such
termination) and (B) a pro-rata portion of the bonus applicable to any other
goals satisfied by Executive, provided that the Board shall make a good faith
determination within 10 business days following Executive’s termination date of
the extent to which Executive either has satisfied such goals as of such date or
the extent to which he would have been reasonably likely to have satisfied such
goals during the fiscal year if Executive’s employment had not otherwise
terminated; and

 

(iii)                               with respect to any other bonus plan
applicable to Executive, a pro-rata portion of the bonus applicable to any other
goals satisfied by Executive under such plan, provided that the Board shall make
a good faith determination within 10 business days following Executive’s
termination date of the extent to which Executive either has satisfied such
goals as of such date or the extent to which he would have been reasonably
likely to have satisfied such goals during the fiscal year if Executive’s
employment had not otherwise terminated.

 

Example:

 

If                                       (A) Executive’s maximum bonus under the
bonus plan in effect at the time of Executive’s termination of employment was
40% of Executive’s base salary, (B) Executive’s employment is terminated 55 days
following the start of the fiscal year and (C) in making the determination of
the amount of the Earned Bonus the Board determines that Executive has satisfied
75% of his bonus goals,

 

Then                   Executive’s Earned Bonus = Executive’s base salary * 0.40
* 55/365 * 0.75.

 

7.                                       EMPLOYMENT DUTIES.  Executive will
report to Vitesse’s Chief Executive Officer and shall perform all duties
assigned to him by the Chief Executive Officer.  Executive’s duties may be
conveyed to him through a job description, or through other written or verbal
instructions from Vitesse’s Chief Executive Officer.  Executive’s duties are
expected to involve travel from time to time to various  locations and events,
and are expected to involve significant unpaid overtime.

 

8.                                       COMPLIANCE WITH VITESSE POLICIES AND
PROCEDURES.  As a member of Vitesse management, Executive will be expected to
comply with all provisions of the

 

4

--------------------------------------------------------------------------------


 

Vitesse Policies and Procedures Manual and Employee Handbook, as amended from
time to time.  Executive acknowledges, by signature on this Agreement, that
failure to comply with and ensure enforcement of Vitesse’s policies and
procedures and all federal/state laws relating to business operations may result
in immediate termination of employment For Cause.

 

9.                                       CONFLICT OF INTEREST.  Executive
acknowledges that his position is a full-time position and agrees to devote his
entire productive time, ability and attention to Vitesse’s business.  Executive
further agrees that while employed by Vitesse, he will not directly or
indirectly engage in outside employment, consulting or other business activities
unless he has obtained written consent from the Vitesse Board.

 

10.                                 NO SOLICITATION OF CUSTOMERS.  Executive 
promises and agrees that during the term of this Agreement, Executive will not,
directly or indirectly, individually or as a consultant  to, or as an employee,
officer, stockholder, director or other owner or participant in any business,
influence or attempt to influence customers, vendors, suppliers, joint
venturers, associates, consultants, agents, or partners of Vitesse, either
directly or indirectly, to divert their  business away from Vitesse,  to any
individual, partnership, firm, corporation or other entity then in competition
with the business of Vitesse,  and he will not otherwise materially interfere
with any business relationship of Vitesse.

 

11.                                 SOLICITATION OF EMPLOYEES.  Executive
promises and agrees that during the term of this Agreement and for a period of
two (2) years  thereafter,  Executive will not, directly or indirectly,
individually or as a consultant  to, or as an employee, officer, stockholder,
director or other owner of or participant in any business, solicit (or assist in
soliciting) any person who is then, or at any time within six (6) months prior
thereto was, an employee of Vitesse who earned annually $25,000 or more as an
employee of Vitesse during the last six (6) months of his or her own employment
to work for (as an employee, consultant or otherwise)  any business, individual,
partnership, firm, corporation,  or other entity whether or not engaged in
competitive business with Vitesse.

 

12.                                 OBLIGATION TO RETURN BONUS PAYMENTS. 
Executive agrees to disgorge to the Company certain bonus payments and profits
if the Company is required to prepare an accounting restatement to correct an
accounting error on an interim or annual financial statement included in a
report on Form 10-Q or Form 10-K, due to material noncompliance with any
financial reporting requirement under the federal securities laws, and the Board
determines that misconduct by the Executive has occurred and caused such
restatement.  ‘Misconduct’ shall refer to any definition included in the
applicable statute(s) or applicable judicial precedents The amounts that shall
be disgorged shall be (i) any bonus or other incentive-based or equity-based
compensation received by Executive from the Company during the 12-month period
following the first public issuance or filing with the SEC (whichever first
occurs) of the financial document embodying such error; and (ii)any net profits
realized by Executive from the sale of the Company’s stock during that 12-month
period.  In any dispute between the Company and Executive regarding such
misconduct, Executive will continue to be entitled to any indemnification or
reimbursement for legal representation available to Executive pursuant to any
statute, charter provision, By-law, contract or other arrangement that insures
or indemnifies Executive.

 

13.                                 LIMITATION ON PAYMENTS.  In the event that
the severance and other benefits provided for in this Agreement or otherwise
payable to Executive (i) constitute “parachute payments” within the meaning of
Section 280G of the Internal Revenue Code of

 

5

--------------------------------------------------------------------------------


 

1986, as amended (the “Code”), and (ii) would be subject to the excise tax
imposed by Section 4999 of the Code (the “Excise Tax”), then Executive’s
benefits under this Agreement shall be either (a) delivered in full, or
(b) delivered as to such lesser extent which would result in no portion of such
benefits being subject to the Excise Tax, whichever of the foregoing amounts,
taking into account the applicable federal, state and local income taxes and the
Excise Tax, results in the receipt by Executive on an after-tax basis, of the
greatest amount of benefits, notwithstanding that all or some portion of such
benefits may be taxable under Section 4999 of the Code.  The payments or
benefits subject to any such reduction shall be reduced by Vitesse in its
reasonable discretion in the following order: (i) reduction of any payments and
benefits otherwise payable to Executive that are exempt from Section 409A of the
Code, and (ii) reduction of any other payments and benefits otherwise payable to
Executive on a pro-rata basis or such other manner that complies with
Section 409A of the Code, as determined by Vitesse.

 

Unless Vitesse and Executive otherwise agree in writing, any determination
required under this section shall be made in writing by Vitesse’s independent
public accountants (the “Accountants”), whose determination shall be conclusive
and binding upon Executive and Vitesse for all purposes.  For purposes of making
the calculations required by this section, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of
Section 280G and 4999 of the Code.  Vitesse and Executive shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this section.  Vitesse shall bear
all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this section.

 

14.                                 SECTION 409.  Vitesse makes no
representations or warranties to Executive with respect to any tax, economic or
legal consequences of this letter or any payments or other benefits provided
hereunder, including without limitation under Section 409A of the Code. 
However, the parties intend that this Agreement and the payments and other
benefits provided hereunder be exempt from the requirements of Section 409A of
the Code to the maximum extent possible, whether pursuant to the short-term
deferral exception described in Treasury Regulation Section 1.409A-1(b)(4), the
involuntary separation pay plan exception described in Treasury Regulation
Section 1.409A-1(b)(9)(iii), or otherwise.  To the extent Section 409A of the
Code is applicable to this Agreement (and such payments and benefits), the
parties intend that this Agreement (and such payments and benefits) comply with
the deferral, payout and other limitations and restrictions imposed under
Section 409A of the Code.  Notwithstanding any other provision of this Agreement
to the contrary, this Agreement shall be interpreted, operated and administered
in a manner consistent with such intentions.  Without limiting the generality of
the foregoing, and notwithstanding any other provision of this Agreement to the
contrary, with respect to any payments and benefits under this letter to which
Section 409A of the Code applies, all references in this letter to the
termination of Executive’s employment are intended to mean Executive’s
“separation from service,” within the meaning of Section 409A(a)(2)(A)(i) of the
Code.  In addition, if Executive is a “specified employee,” within the meaning
of Section 409A(a)(2)(B)(i) of the Code, then to the extent necessary to avoid
subjecting Executive to the imposition of any additional tax under Section 409A
of the Code, amounts that would otherwise be payable under this Agreement during
the six-month period immediately following Executive’s “separation from
service,” within the meaning of Section 409A(a)(2)(A)(i) of the Code, will not
be paid to Executive during such period, but will instead be accumulated and
paid to Executive (or, in the event of Executive’s death, Executive’s estate) in
a lump sum on the first business day following the earlier of (a) the date that
is six months after Executive’s separation

 

6

--------------------------------------------------------------------------------


 

from service or (b) Executive’s death.  It is intended that each installment, if
any, of any severance payments shall be treated as a separate “payment” for
purposes of Section 409A.

 

15.                                 ARBITRATION.  Any controversy arising out of
or relating to Executive’s employment,  any termination of Executive’s
employment,  this Agreement or because of an alleged breach,  default, or
misrepresentation in connection with any of the provisions of this Agreement,
including (without limitation) any state or federal statutory claims, shall be 
submitted  to final and binding  arbitration, to be held in Ventura County,
California before a sole neutral  arbitrator.  The arbitration shall be
administered by JAMS pursuant to its Comprehensive Arbitration Rules and 
Procedures.  Judgment on the award may be entered in any court  having
jurisdiction. The parties acknowledge and agree that they are hereby waiving any
rights to trial by jury in any action,  proceeding or counterclaim brought by
either of the parties against the other in connection with any matter whatsoever
arising out of or in any way connected with any of the matters referenced  in
this Section 12.  The parties agree that in any proceeding with respect to such
matters, each party shall bear its own attorney’s fees and costs.

 

16.                                 TERM.  Subject to the provisions of
Section 5 of this Agreement, the term of this Agreement shall end on the second
anniversary of the Effective Date.  If not terminated in writing by either party
at least ninety (90) days prior to the end of the applicable term (which
termination shall be effective at the end of such term), this Agreement shall
automatically renew for an additional twenty-four (24) months from the end of
such term.

 

17.                                 PARTIAL INVALIDITY.  It is the desire and
intent of Vitesse and Executive that the provisions of this Agreement be
enforced to the fullest extent permissible under applicable federal, state and
municipal laws.  Accordingly, if any specific provision or portion of this
Agreement is determined to be invalid or  unenforceable within the particular
jurisdiction in which enforcement is sought, that portion of the Agreement will
be considered as deleted for the purposes of  adjudication.  All other portions
of this Agreement will be considered valid and enforceable within that
jurisdiction.

 

18.                                 ENTIRE AGREEMENT.  Vitesse and Executive
understand and agree that this Agreement constitutes the full and complete
understanding and agreement between them regarding the terms of Executive’s
employment and supersedes all prior understandings, representations, and
agreements with respect to the employment.  Vitesse and Executive understand
that the Vitesse SIP and the Compensation Adjustment forms (if any) referred to
in this Agreement shall be fully incorporated into this Agreement by reference. 
The parties rights and obligations hereunder may not be assigned without the
consent of each party hereto, except that Vitesse may assign its rights and
obligations hereunder to any successor entity.  Executive agrees that following
a Change in Control Event, “Vitesse” shall refer to any successor entity.

 

19.                                 EXECUTIVE ACKNOWLEDGEMENT.  Executive 
acknowledges that he has read and understands this Employment Agreement and
agrees to the terms and  conditions contained  herein.  Executive agrees that he
has had the  opportunity to confer with legal counsel of his choosing regarding
this Agreement.  Executive  further acknowledges that this Agreement has not
been executed by Executive in reliance upon any representation or promise except
those contained herein, and that Vitesse has made no guarantee regarding
Executive’s employment other than those specified in this Agreement.

 

20.                                 GOVERNING LAW.   This Agreement shall be
construed in accordance with and governed by the laws of the State of California
without regard to conflicts of law principles.

 

7

--------------------------------------------------------------------------------


 

 

 

“EXECUTIVE”

 

 

 

 

 

 

Dated

2/20/09

 

/s/ Richard C. Yonker

 

 

Richard C. Yonker

 

 

 

 

 

 

 

 

VITESSE SEMICONDUCTOR CORPORATION,

 

 

a Delaware Corporation

 

 

 

 

 

 

Dated

2/20/09

 

By

/s/ Christopher Gardner

 

 

 

Christopher Gardner

 

 

 

Chief Executive Officer

 

8

--------------------------------------------------------------------------------